FILED
                             UNITED STATES DISTRICT COURT
                                                                                          NOV 18 2009
                             FOR THE DISTRICT OF COLUMBIA                           Clerk, u.s. District and
                                                                                      Bankruptcy Courts

Kedist Hirpassa,                                      )
                                                      )
               Plaintiff,                             )
                                                      )
               v.                                     )
                                                      )
                                                              Civil Action No.        09 2179
U.S. Postal Service,                                  )
                                                      )
               Defendant.                             )

                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint, which

is accompanied by an application to proceed in forma pauperis. The Court will grant the

application and will dismiss the case for lack of subject matter jurisdiction, as required by Rule

12(h)(3) of the Federal Rules of Civil Procedure.

       Plaintiff sues the United States Postal Service for failing to deliver her bank statements to

her "postal box." CompI. The Court lacks subject matter jurisdiction over a "claim arising out

ofloss, miscarriage, or negligent transmission of letters or postal matter." 28 U.S.C. § 2680(b).

The complaint therefore is dismissed. A separate Order accompanies this Memorandum

Opinion.

                                              ~~
                                              United States District Judge

Date: October;l}. , 2009